Name: Council Regulation (EU) 2016/907 of 9 June 2016 repealing Regulation (EC) No 174/2005 imposing restrictions on the supply of assistance related to military activities to CÃ ´te d'Ivoire and Regulation (EC) No 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te d'Ivoire
 Type: Regulation
 Subject Matter: international affairs;  international security;  civil law;  international trade;  Africa
 Date Published: nan

 10.6.2016 EN Official Journal of the European Union L 153/1 COUNCIL REGULATION (EU) 2016/907 of 9 June 2016 repealing Regulation (EC) No 174/2005 imposing restrictions on the supply of assistance related to military activities to CÃ ´te d'Ivoire and Regulation (EC) No 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te d'Ivoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision (CFSP) 2016/917 of 9 June 2016 repealing Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te d'Ivoire (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) On 28 April 2016, the United Nations Security Council adopted United Nations Security Council Resolution 2283 (2016), terminating, with immediate effect, all UN sanctions against CÃ ´te d'Ivoire. (2) On 29 October 2010, the Council repealed Common Position 2004/852/CFSP (2). (3) On 9 June 2016, the Council repealed Decision 2010/656/CFSP (3). (4) Council Regulations (EC) No 174/2005 (4) and (EC) No 560/2005 (5) should therefore be repealed, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 174/2005 and Regulation (EC) No 560/2005 are repealed. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 9 June 2016. For the Council The President G.A. VAN DER STEUR (1) See page 38 of this Official Journal. (2) Council Common Position 2004/852/CFSP of 13 December 2004 concerning restrictive measures against CÃ ´te d'Ivoire (OJ L 368, 15.12.2004, p. 50). (3) Council Decision 2010/656/CFSP of 29 October 2010 renewing the restrictive measures against CÃ ´te d'Ivoire (OJ L 285, 30.10.2010, p. 28). (4) Council Regulation (EC) No 174/2005 of 31 January 2005 imposing restrictions on the supply of assistance related to military activities to CÃ ´te d'Ivoire (OJ L 29, 2.2.2005, p. 5). (5) Council Regulation (EC) No 560/2005 of 12 April 2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te d'Ivoire (OJ L 95, 14.4.2005, p. 1).